              Case 3:20-cv-01056 Document 1 Filed 09/21/20 Page 1 of 7 PageID 1




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA

                                                CASE NO.

   JONATHAN KAPRON,

             Plaintiff,

   v.

   XING YONG SHENG, INC., a Florida profit
   corporation d/b/a CRAZY SUSHI, JIAN ZHONG
   CHEN, BIN CHEN, and XIN CHENG,

               Defendants.
   ______________________________________/

                   COMPLAINT FOR DAMAGES AND JURY TRIAL DEMANDED

             Plaintiff, JONATHAN KAPRON, (“KAPRON”), by and through his undersigned

   attorney, files this, his Complaint for Damages against Defendants, XING YONG SHENG,

   INC., a Florida profit corporation d/b/a CRAZY SUSHI, (hereinafter “CRAZY SUSHI”), JIAN

   ZHONG CHEN, BIN CHEN, and XIN CHENG, and states as follows:

                                          INTRODUCTION

             1.   This is an action to recover unpaid minimum wage compensation under the Fair

   Labor Standards Act, as amended, 29 U.S.C. § 201 et. seq, (hereinafter “FLSA”), and the Florida

   Minimum Wage Amendment, Article X, §24 of the Florida Constitution.

                                           JURISDICTION

        2.   This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b), 28

U.S.C. §1331, and 26 U.S.C. §7434.
            Case 3:20-cv-01056 Document 1 Filed 09/21/20 Page 2 of 7 PageID 2




       3.   At all times pertinent to this Complaint, the corporate Defendant regularly owned and

operated a business engaged in commerce or in the production of goods for commerce as defined in

§3(r) and 3(s) of the FLSA, 29 U.S.C. §203(r) and 203(s).

       4.   During all time periods set forth herein, the Defendants operated a sushi restaurant.

       5.   At all times material hereto, corporate Defendant, CRAZY SUSHI, was and continues to

be an “enterprise engaged in commerce” within the meaning of the FLSA.

       6.   Plaintiff’s work involved handling on a regular and recurrent basis “goods” or

“materials,” as defined by the FLSA, which were used commercially in Defendants’ business, and

moved in interstate commerce. Specifically, the Plaintiff handled food and drinks which were

originally manufactured outside the State of Florida.

       7.   Upon information and belief, during the relevant time period, the Defendants had an

annual gross volume of sales made or business done of not less than $500,000.00.

       8.   During all time periods set forth herein, the Defendants had no less than 10 employees

handling, selling or otherwise working on goods or materials that had moved in or were produced for

commerce. Those workers also handled food and drinks which were originally manufactured outside

the State of Florida.

       9.   During all time periods set forth herein, the Plaintiff was individually covered by the

FLSA by virtue of his use of instrumentalities of interstate commerce on a regular and recurrent

basis as part of his employment. Specifically, the credit card transactions ran by Plaintiff for

Defendants’ customers, required the Plaintiff to make, throughout his workweek, interstate

transmissions by telephone and broadband to banks and credit card merchant processors outside the

State of Florida.
             Case 3:20-cv-01056 Document 1 Filed 09/21/20 Page 3 of 7 PageID 3




       10. The Defendants are subject to the jurisdiction of this Court because they engage in

substantial and not isolated activity within the Middle District of Florida.

       11. The Defendants are also subject to the jurisdiction of this Court because they operate,

conduct, engage in, and/or carry on business in the Middle District of Florida.

                                                  VENUE

       12. The venue of this Court over this controversy is based upon the following:


                   a.      The unlawful employment practices alleged below occurred and/or were

                           committed in the Middle District of Florida

                           and,

                   b.      Defendants were and continue to be a corporation and individuals doing

                           business within this judicial district.

                                                 PARTIES

       13. At all times material hereto, Plaintiff, KAPRON, was a resident of Jacksonville, Duval

County, Florida, and was an “employee” of the Defendants within the meaning of the FLSA.

       14. During all time periods set forth herein, corporate Defendant CRAZY SUSHI was

conducting business in Jacksonville, Duval County, Florida, with its principal place of business in

that city.

       15. During all time periods set forth herein the Defendants were and continue to be

“employer[s]” within the meaning of the FLSA and the Florida Minimum Wage Amendment, Article

X, §24 of the Florida Constitution.

       16. During all time periods set forth herein, Defendants, CRAZY SUSHI, JIAN ZHONG

CHEN, BIN CHEN, and XIN CHENG knowingly, willfully and maliciously failed to pay Plaintiff,

KAPRON his lawfully earned wages in conformance with the FLSA.
              Case 3:20-cv-01056 Document 1 Filed 09/21/20 Page 4 of 7 PageID 4




       17. Defendants committed a willful, malicious and unlawful violation of the FLSA and,

therefore, are liable for monetary damages.

       18. At all times material hereto, the work performed by Plaintiff was directly essential to the

business performed by Defendants.

       19. Plaintiff has fulfilled all conditions precedent to the institution of this action and/or such

conditions have been waived.

                                        STATEMENT OF FACTS

       20. On or about May 27, 2019, Plaintiff, KAPRON was hired by the Defendants as a server

 at the Defendants’ restaurant. His employment ended about February 2, 2020.

       21. During all time periods set forth herein, above, Plaintiff, KAPRON, was paid below the

 full minimum wage for all his work hours.

       22. Defendants knowingly and willfully operated their business with a policy of not paying

 wages in conformance with the applicable law, to the Plaintiff.

       23. Defendants, JIAN ZHONG CHEN, BIN CHEN, and XIN CHENG were supervisors

and/or manager/owners who were involved in the day-to-day operations and/or were directly

responsible for the supervision of Plaintiff. Therefore, they are personally liable for the FLSA

violations.

       24. Defendants JIAN ZHONG CHEN, BIN CHEN, and XIN CHENG were directly involved

in decisions affecting employee compensation and/or hours worked by Plaintiff.

       25. Plaintiff has retained Bober & Bober, P.A. to represent him in this litigation and has

agreed to pay the firm a reasonable fee for its services.

                                       STATEMENT OF CLAIM:

                                                 COUNT I
            Case 3:20-cv-01056 Document 1 Filed 09/21/20 Page 5 of 7 PageID 5




                     VIOLATION OF 29 U.S.C. § 206 (UNPAID MINIMUM WAGES)

      26. Plaintiff realleges Paragraphs 1 through 25 of this Complaint as if fully set forth herein.

      27. Plaintiff’s employment with Defendants was to consist of a normal workweek for which

he was to be compensated at or above the FLSA minimum wage.

      28. 29 U.S.C. § 206 and requires that any employee covered by the FLSA be paid their

minimum wages.

      29. Defendants unlawfully availed themselves to an FLSA “tip credit.”

      30. The Defendants failed to satisfy all conditions precedent for taking a “tip credit” against

the Plaintiff’s minimum wages.

      31. The Defendants acted willfully.

      32. As a direct and proximate result of Defendants’ willful violation of the FLSA, Plaintiff is

entitled to liquidated damages pursuant to the FLSA.

            WHEREFORE, Plaintiff respectfully requests:

            a.         judgment in his favor for all unpaid minimum wages due or payable;

            b.         liquidated damages;

            c.         attorney’s fees and costs pursuant to the FLSA;

            d.         post-judgment interest;

            e.         recoupment of all tips which were misappropriated by the Defendants; and,

            f.         all other and further relief this Court deems to be just and proper.

                                                    COUNT II

                    VIOLATION OF ARTICLE X, § 24, FLORIDA CONSTITUTION


      33.        Plaintiff reallege Paragraphs 1 through 25 as if fully stated herein.
           Case 3:20-cv-01056 Document 1 Filed 09/21/20 Page 6 of 7 PageID 6




      34. Pursuant to Article X, Section 24 of the Florida Constitution, Defendants were required to

pay Plaintiff at least the applicable Florida minimum wage.

      35. During Plaintiff’s employment, Defendants paid him less than the Florida minimum wage

for all of his work hours. The Defendants acted willfully.

           WHEREFORE, Plaintiff respectfully requests that judgment be entered in his favor

   against the Defendants:

           a.      Declaring that Defendants violated Article X of the Florida Constitution, insofar

                   as failing to pay Plaintiff at or above the minimum wage;

           b.      Awarding Plaintiff all back wages due and owing;

           c.      Awarding Plaintiff liquidated damages in the amount equal to his back wages;

           d.      Awarding Plaintiff reasonable attorney’s fees and costs and expenses of this

                   litigation;

           e.      Awarding Plaintiff prejudgment interest;

           g.      recoupment of all tips and monies which were misappropriated by the

                   Defendants; and,

           h.      Awarding such other and further relief this Court deems to be just and proper.

                                             JURY DEMAND

           Plaintiff demands trial by jury on all issues so triable as of right by jury.

   DATED: September 21, 2020.


                                                   Respectfully submitted,

                                                   BOBER & BOBER, P.A.
                                                   Attorneys for Plaintiff
                                                   2699 Stirling Road, Suite-A304
                                                   Hollywood, FL 33312
                                                   Phone: (954) 922-2298
Case 3:20-cv-01056 Document 1 Filed 09/21/20 Page 7 of 7 PageID 7




                             Fax: (954) 922-5455
                             peter@boberlaw.com
                             samara@boberlaw.com

                             By: s/. Peter Bober
                                    PETER BOBER
                                                 FBN: 0122955
                                    SAMARA BOBER
                                    FBN: 0156248
